PER CURIAM.
Kareem Muhammad appeals the district court’s order accepting in part and rejecting in part the recommendation of the magistrate judge and denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau *205of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Muhammad v. Williams, No. 1:05-cv-00006-IMK-JS, 2006 WL 839516 (N.D.W.Va. Mar. 31, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.